In the Missouri Court of Appeals
                                   Eastern District
                                         DIVISION ONE

IN THE INTEREST OF: L.C.,      )                     No. ED102694
a minor child.                 )
                               )                     Appeal from the Circuit Court
JUVENILE OFFICER, TWENTY-      )                     of the City of St. Louis
SECOND JUDICIAL CIRCUIT,       )
     Respondent,               )                     Hon. David C. Mason
vs.                            )
                               )
MISSOURI DEPARTMENT OF SOCIAL )                      Filed:
SERVICES, CHILDREN’S DIVISION, )                     November 24, 2015
     Appellant.                )

       The Children’s Division of the Department of Social Services (“the Division”) appeals

from the trial court’s judgment mandating that the Division provide all benefits and services to

Cassandra Owens as would normally be given to a licensed foster care provider. We reverse and

remand.

       The juvenile court entered an order of temporary protective custody with respect to LC.

Shortly thereafter, the juvenile court held a protective custody hearing, at which it determined

L.C. was to remain within the court’s jurisdiction and in the legal custody of the Division.

       Subsequently, the juvenile officer filed a first amended petition regarding L.C., which

sought to have the court enter any orders, judgments, or decrees as may be found necessary in

the best interest of L.C. The first amended petition alleged that “said juvenile comes within the

provisions of Section 211.031.1(1)” because she was residing with her paternal grandmother,

Owens, when the case began. In addition, the petition stated L.C. would be at risk of neglect if
she were returned to the custody of her mother at that time. L.C.’s father was incarcerated and

was, as a result, unable to care for L.C.

       The court held a hearing on the juvenile officer’s first amended petition and determined

L.C. was “without proper care, custody or support and, therefore, is a Juvenile[] within the

provisions of Section 211.031.1.” Thus, the court found it was in L.C.’s best interests to remain

in protective custody and be in the legal custody of the Division. The court also noted Mother

was not an appropriate custodian for L.C. and that Father also was not an appropriate custodian.

       The court then entered an order and judgment of disposition in which it ordered that legal

custody of the L.C. shall be granted to the Division for appropriate placement and that placement

with Owens is an appropriate physical placement. In this ruling, the court also ordered the

Division to comply with the specific orders on Exhibit C. In Exhibit C, the court ordered the

Division to, among other things, “license Owens once traffic matters are cleared up.”

       The Division filed a motion to modify the court’s order and judgment of disposition. In

particular, the Division requested that the court rescind the provision of its judgment ordering the

Division to license Owens. The Division also filed a motion to rehear this issue, which was

granted.

       At the hearing on the motion to modify, the Division established that Owens had

previously applied for foster care licensure and had her application refused. Owens did not file a

petition for judicial review of the Division’s denial.

       In its subsequent judgment, the court found the Division had previously denied a license

to Owens on grounds that the court found were arbitrary, capricious, and an abuse of discretion.

However, the court noted it did not have discretion to order the Division to issue such a license

no matter how unfounded the denial, unless an appropriate administrative review had been filed



                                                  2
by Owens. The Division also found that, at this point, because she did not appeal the denial of

her foster care license, Owens does not have an adequate remedy at law to redress the denial of a

foster care license.   The court noted, however, that it retained the authority to order that

necessary services be provided. The court held that placement with Owens under Section

210.565 is in L.C.’s best interests and it was necessary for L.C.’s welfare for services to be

provided to L.C. and Owens as if Owens was a licensed child care provider. Thus, the court

ordered the Division to provide such services as the failure of Owens to receive these necessary

services would render this ruling meaningless. In conclusion, the court ordered that “it [was] in

the best interests of [L.C.] that the [Division] shall provide all benefits and services to [Owens],

as caretaker of [L.C.] herein, as would normally be given to a licensed foster care provider.”

This appeal follows.

       Before addressing the merits of the appeal, we note the parties disagree on whether the

Division has standing to appeal the judgment here. We must address this question before we can

address the merits of the appeal.

       The juvenile officer asserts the Division does not have standing because, according to

Rule 120.01(a), appeals from juvenile court proceedings are allowed as provided by statute.

Section 211.261.1, the statute allowing appeals from juvenile court proceedings, provides in

pertinent part:

       An appeal shall be allowed to the child from any final judgment, order or decree
       made under the provisions of this chapter and may be taken on the part of the
       child by its parent, guardian, legal custodian, spouse, relative or next friend. An
       appeal shall be allowed to a parent from any final judgment, order or decree made
       under the provisions of this chapter which adversely affects him. An appeal shall
       be allowed to the juvenile officer from any final judgment, order or decree made
       under this chapter . . ..




                                                 3
Section 211.261.21 provides an avenue to appeal from a juvenile court judgment. Because it

does not include a provision allowing the Division to appeal, the juvenile officer is correct to

point out the Division has no standing to bring the immediate appeal under Section 211.261. In

the Interest of D.T. and L.T., 248 S.W.3d 74, 77 (Mo. App. W.D. 2008).

       However, we must also consider whether or not the Division may have standing to appeal

pursuant to Section 512.020. Id. Section 512.020 provides “Any party to a suit aggrieved by

any judgment of any trial court in any civil cause from which an appeal is not prohibited by the

constitution, nor clearly limited in special statutory proceedings, may take his or her appeal to a

court having appellate jurisdiction from any . . . final judgment in the case.” Thus, for the

Division to have standing, we must conclude, among other things, that it was an aggrieved party.

       A party is “aggrieved” when the judgment operates prejudicially and directly on his

personal or property rights or interest. In re Knichel, 347 S.W.3d 127, 130 (Mo. App. E.D.

2011). To be an aggrieved party, an appellant must possess a pecuniary interest adversely

affected by the probate court's final judgment. Id. at 131. The Division was a party to the suit as

the legal custodian of L.C. Further, the Division was ordered to provide all benefits and services

to Owens as caretaker of L.C. as would normally be given to a licensed foster care provider. As

a result, we find the Division was an aggrieved party and has standing to appeal the judgment of

the juvenile court. We now turn to the merits of the Division’s appeal.

       The standard of review is the same as any other court-tried civil case, under which we

reverse only if there is no substantial evidence to support it, it is against the weight of the

evidence, or it erroneously declares or applies the law. In re W.B., 162 S.W.3d 517, 522 (Mo.

App. W.D. 2005). Questions of law are reviewed de novo. Id.




                                                4
           Because we find the Division’s second point to be dispositive, we address it first. In its

second point, the Appellant argues the juvenile court erred in mandating that the Division

provide all benefits and services to Owens as would normally be given to a licensed foster care

provider because the court lacks statutory authority to require that the Division provide such

benefits and services to Owens in that Owens has been refused foster care licensure and is

ineligible to receive state and federal funds for providing child care pursuant to Section

210.025.3(2).1

           The Division maintains a procedure for licensing foster care providers to ensure children

are kept in safe and nurturing environments. Section 210.025.3(2) provides: “Upon receipt of an

application for state or federal funds for providing child-care services in the home, the family

support division shall: . . . (2) [d]etermine if the applicant or any person over the age of

seventeen who is living in the applicant's home has been refused licensure or has experienced

licensure suspension or revocation pursuant to [S]ection[s] 210.221 or 210.496.”

           In construing a statute, our goal is to give effect to the intent of the legislature. Leiser v.

City of Wildwood, 59 S.W.3d 597, 603 (Mo. App. E.D. 2001). It is a basic rule of statutory

construction that words should be given their plain and ordinary meaning whenever possible. Id.

Courts look elsewhere for interpretation only when the meaning is ambiguous or would lead to

an illogical result defeating the purpose of the legislature. Id. We will not interpret a statute or

ordinance so as to reach an absurd result contrary to its clear purpose. Id. at 604.

           The Division argues that because Owens applied for a foster care license and was refused

and did not appeal the refusal, the Division is prohibited from expending state or federal funds

for Owens’s care of L.C. The juvenile officer essentially contends the term “child-care services”

in Section 210.025 is ambiguous and is not meant to include foster care, which is the situation
1
    We note that even though Owens lacks licensure, all parties agree she is a suitable foster placement for L.C.

                                                            5
here, but rather is intend to cover only those providing “daycare.” As a result, the juvenile

officer argues Section 210.025 is inapplicable to this case.

       If we were to accept the juvenile officer’s argument as true, we would be saying the

legislature intended to prohibit public funding for care of children in a daycare setting where the

provider does not have a license, but that it intended to allow public funding in a foster care

setting for those providing care of children without a license. This result would be contrary to

the clear intent of the legislature in enacting Section 210.025. The legislature’s intent is made

clear by the fact that Section 210.025.3(2) references Section 210.496, which is the licensing

statute for foster homes. Thus, in doing so, the legislature made clear that it intended to prohibit

public funding for the care of children in foster homes that are not licensed.

       Therefore, we find the juvenile court erred in mandating that the Division provide all

benefits and services to Owens as would normally be given to a licensed foster care provider

because the court lacks statutory authority to require that the Division provide such benefits and

services to Owens in that Owens has been refused foster care licensure and is ineligible to

receive state and federal funds for providing child care pursuant to Section 210.025.3(2). Point

granted.

       Because the Division’s second point is dispositive, we need not address its first point.

The judgment of the trial court is reversed and remanded for proceedings consistent with this

opinion.




                                                      ROBERT G. DOWD, Presiding Judge
Mary K. Hoff, J. and
Roy L. Richter, J., concur.

                                                 6
7